Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145377                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  TITAN INSURANCE COMPANY,                                                                                Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 145377
                                                                   COA: 301214
                                                                   Genesee CC: 07-085762-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 27, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         ZAHRA, J., did not participate because earlier in these proceedings he was on the
  Court of Appeals panel that addressed substantially the same issue presented here.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2012                  _________________________________________
           t0917                                                              Clerk